Name: Commission Directive 2004/21/EC of 24 February 2004 relating to restrictions on the marketing and use of "azo colourants" (thirteenth adaptation to technical progress of Council Directive 76/769/EEC) (Text with EEA relevance)
 Type: Directive
 Subject Matter: chemistry;  leather and textile industries;  competition
 Date Published: 2004-02-25

 Avis juridique important|32004L0021Commission Directive 2004/21/EC of 24 February 2004 relating to restrictions on the marketing and use of "azo colourants" (thirteenth adaptation to technical progress of Council Directive 76/769/EEC) (Text with EEA relevance) Official Journal L 057 , 25/02/2004 P. 0004 - 0005Commission Directive 2004/21/ECof 24 February 2004relating to restrictions on the marketing and use of "azo colourants" (thirteenth adaptation to technical progress of Council Directive 76/769/EEC)(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 2002/61/EC(1) of the European Parliament and of the Council of 19 July 2002 amending for the nineteenth time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations (azocolourants)and in particular Article 2 thereof,Whereas:(1) According to Directive 2002/61/EC amending for the nineteenth time Council Directive 76/769/EEC(2) of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of dangerous substances and preparations certain azocolourants are not to be used in textiles and leather articles. Those textiles or leather articles may not be placed on the market unless they conform to the requirements set out in that Directive.(2) Article 2 of Directive 2002/61/EC requires the adoption of testing methods for the application of point 43 of Annex I to Directive 76/769/EEC.(3) The European Committee for Standardisation (CEN) has developed testing methods, which should be used for testing textile and leather articles in accordance with the application of point 43 of Annex I to Directive 76/769/EEC.(4) This Directive should apply without prejudice to Community legislation laying down minimum requirements for the protection of workers, in particular Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work(3), and Council Directive 90/394/EEC of 28 June 1990 on the protection of workers from the risks related to carcinogens at work (Sixth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC(4)).(5) The measures provided for in this Directive are in accordance with the opinion of the Committee for the adaptation to technical progress of the Directives on the removal of technical barriers to trade in dangerous substances and preparations,HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 76/769/EEC is amended as set out in the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2004 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, these shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 24 February 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 243, 11.9.2002, p. 15.(2) OJ L 262, 27.9.1976, p. 201. Directive as last amended by Directive 2003/53/EC of the European Parliament and of the Council (OJ L 178, 17.7.2003, p. 24).(3) OJ L 183, 29.6.1989, p. 1. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1).(4) OJ L 196, 26.7.1990, p. 1. Directive as last amended by Directive 1999/38/EC (OJ 138, 1.6.1999, p. 66).ANNEXAnnex I to Directive 76/769/EEC is amended as follows:1. In point 43, Azocolourants, in the second column point 1 is replaced by the following:"1. Azodyes which, by reductive cleavage of one or more azo groups, may release one or more of the aromatic amines listed in the Appendix, in detectable concentrations, i.e. above 30 ppm in the finished articles or in the dyed parts thereof, according to the testing methods listed in that Appendix, may not be used in textile and leather articles which may come into direct and prolonged contact with the human skin or oral cavity, such as:- clothing, bedding, towels, hairpieces, wigs, hats, nappies and other sanitary items, sleeping bags,- footwear, gloves, wristwatch straps, handbags, purses/wallets, briefcases, chair covers, purses worn round the neck,- textile or leather toys and toys which include textile or leather garments,- yarn and fabrics intended for use by the final consumer."2. In point 43 of the Appendix the following is added:"List of testing methods>TABLE>"